MEMORANDUM**
Victor J. Malaro appeals from the five-year term of renewed supervised release and six-month incarceration imposed following the district court’s revocation of Malaro’s original five-year term of supervised release. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s application of the supervised release statute. United States v. Cade, 286 F.3d 463, 465 (9th Cir.2000). We vacate and remand.
Malaro and the government agree that the sentence must be vacated because the term of supervised release in combination with the term of incarceration exceeds the maximum allowed by statute. See id. at 466-67. Accordingly, we vacate the term of supervised release and remand to the district court for the limited purpose of setting a new term within the statutorily permitted range. See United States v. Guzman-Bruno, 27 F.3d 420, 423 (9th Cir. 1994).
In light of our disposition, we do not reach Malaro’s contention that the district court erred by failing to state its reasons for the sentence on the record. We assume that the district court will make the required findings on remand.
VACATED and REMANDED with instructions.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.